Appeal from an award of death benefits, made under the Workmen’s Compensation Law, in favor of an adult dependent child, who is incompetent and at present confined in the Creedmoor State Hospital. Although the dependent has been found to be permanently totally disabled the award was limited to $500, so that payment might be made to the director of the institution where she is confined without the appointment of a committee as permitted by section 80 of the Mental Hygiene Law. Presumably other payments in that amount or less are contemplated. There is evidence sufficient to create an issue of fact as to dependency and the board’s finding in that respect is final. However, we find no authority in the Workmen’s Compensation Law for the form and manner in which the award has been made. Award reversed, without costs, and the matter remitted to the'Workmen’s Compensation Board for further consideration. Hill, P. J., Brewster, Foster, Russell and Deyo, JJ., concur.